DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DARREN BEN-ARI and JESSICA BEN-ARI,
                          Appellants,

                                     v.

 THE BANK OF NEW YORK MELLON, as Trustee (CWALT 2006-24CB),
                        Appellee.

                              No. 4D18-1504

                              [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. 062015CA022736.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Jacqueline J. Brown and Sean P. Belmudez of McCabe, Weisberg &
Conway, LLC, Tampa, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.